Title: To George Washington from Nathanael Greene, 6 August 1781
From: Greene, Nathanael
To: Washington, George


                        Sir

                            Head Quarters high Hills of Santee August 6th 1781
                        
                        Governor Rutledge arrived in Camp a few Days since and informed me that a French fleet of 20 sail of the
                            Line, besides Frigates were to be on the coast by the 25th of this month to co-operate with the American Army for
                            disposessing the Enemy of the several posts they hold in the United States; and that there are to come with the fleet from
                            five to ten thousand Troops to facilitate the operations. So great a naval and land force, aided by our own exertions
                            cannot fail if properly directed of totally ruining the Enemy in this Country. As late and full information will be
                            necessary to enable your Excellency to judge what objects to give the preference to as well as what force may be necessary
                            for each, I have taken the earliest opportunity to communicate the fullest intelligence I possess from this quarter. And
                            as you may wish to make many enquiries I have sent the dispatch by one of my Aids Lt Colo. Morris that you might not only
                            be satisfied in all matters respecting our situation, but that you may have a better opportunity of conveying such
                            instructions in return as may be unsafe to write. Major Burnett one of my Aids who is much indisposed set out from this
                            Camp eight or ten Days since for the Northward. By him I wrote fully our situation; and I desired him to give your
                            Excellency such information as I had omitted to mention in my Letter. But as this is a new matter I thought it most
                            adviseable to send Colo. Morris notwithstanding. I have received no Letters from the Marquis for near a Month, and none
                            from your Excellency since the first of June in which you informed me of the preparations making for an attempt upon New
                            York. By this time I suppose the operations are in great forwardness; and if the force from the Islands arrive agreable to
                            the Ministers expectations the reduction of the place must be speedy and certain. New York as a place of Arms, and from
                            the importance of its Harbour, command of supplies, as well as its situation to harrass and distress our People, may be
                            considered as the greatest object on the Continent. And in my opinion every effort should be made for its reduction in
                            preference to all others. If that place was reduced, and the Enemy could not repossess it, I think it would lay the
                            foundation for their evacuating all the possessions in the United States South of it. There could be no Harbour for their
                            Shipping except in Virginia, and no convenient place there for an Army to Winter in, which would necessarily oblige them
                            to quit their possessions in that quarter. The force that the Enemy have in Virginia under Lord Cornwallis, and at
                            Portsmouth from the best information I can get amounts to little more than 5000 Men. The Marquis’s regular force is not
                            more than from two to three; but there is a large Body of Militia in the field and may be increased to almost any number
                            if Arms could be had. Twenty five hundred regular forces to be added to the Marquis’s Army besides what may be expected
                            from Pennsylvania and Virginia would oblige Cornwallis to take a position and fortify himself; and if the supplies to his
                            Army could be cut off by Water which the Fleet may easily effect after the reduction of New York, he would be obliged to
                            surrender in a fortnight or three Weeks at most for want of Provisions; for I believe he has none laid in at any point,
                            nor in expectation of being obliged to act on the defensive. At least I am persuaded he has no apprehension of having his
                            Water communication interrrupted. After the reduction of New York I should suppose the whole french Fleet might enter
                            Chesapeak and all hopes of escaping by Water being removed it would greatly contribute to the speedy surrender of the
                            Enemy from the terror and apprehensions it would raise among the Troops. Chs Town is the greatest object to the southward
                            as well from the strength of its Garrison and dependencies as from the advantages the Enemy derive from the Trade of the
                            place, and the distress it brings upon the People for want of commerce, particularly in the Article of Salt. The place is
                            strong and difficult to approach. Large Shipping can be of no use in the reduction of it. Frigates are the largest size
                            that can enter the Harbour. The Enemy have fortified none of the Islands, nor have they added many Works about the Town.
                            However they have erected too large new Works in front of the old Lines that mount from 20 to 30 pieces of Cannon each.
                            These Works have great command of the Town as well as the Rivers. One other new Work is nearly compleated on the Marsh
                            called Shutes folly on the Harbour side of the Town, and intended to defend the place against Shipping. The Enemy have
                            from the best information I can get in this State about 4000 Infantry and 400 Horse of regular Troops.
                            Besides these they have near one thousand Militia and Tories who adhere to their interest. In
                            addition to this 1000 Sailors and 4 or 500 Negroes may be calculated upon.
                        Their collective strength will amount in all probability to between 6 and 7000 Men of different Characters;
                            and the militia Tories from their being such exceeding good Marksmen will not be the least
                            useful. Our force in Continental Troops will amount to little more than 1500 Men, from 4 to 500 State Troops belonging to
                            South Carolina, and I imagine from 1500 to 2000 Militia may be raised in North and South Carolina to join in the reduction
                            of Charles Town. A greater force than this cannot be calculated upon, nor am I altogether certain so large a Body of
                            Militia can be kept up during the Seige. But it is possible a much greater can be got out upon so important an occasion,
                            and when things wear so flattering a face. To reduce Chs Town with certainty and with dispatch not less than 10,000 Troops
                            should be added to the force that may be expected here. But if this force cannot be had I should think it should be
                            attempted with less. The Garrison will doubtless have Provisions in plenty, and I believe if we can command the Water our
                            Army may be easily supplyed; provided the operations brought to issue before the 1st of January, or by that time. I have
                            inclosed some Notes respecting the places the most proper for Landing. But General Lincoln and Genl Duportail can give you
                            more particular information respecting this matter. If the operations cannot be carried on in Virginia and here at the
                            same time I think Chs town must have the preference as the greatest object. New York and Charles Town being taken the
                            Enemy will most assuredly leave Virginia should time fail us to effect the reduction of the whole, which I hope will not
                            be the case. All the Stores of every kind necessary for the Seige must come with the Fleet as we have nothing here to
                            prosecute one with. The reduction of Chs Town will naturally produce the surrender of Savannah and Wilmington; especially
                            as there is but little force at either; not more than 400 at one, and 300 at the other. I think Chs Town may be reduced in
                            30 Days after the Troops effect a Landing and there can be no difficulty in this as the Enemy have no force at any of
                            those places, nor will they venture to detach from Town for the purpose; and it is not impossible if the Enemy should
                            attempt to hold the upper Country a landing may be effected so speedily as to prevent their getting into Town. This would
                            greatly facilitate the reduction of the place as well from the effect it would have upon the spirits of the Garrison as
                            from the diminution of their force.
                        I suppose the British Fleet on this coast on the arrival of the french fleet will immediately take shelter in
                            New York, and assist in the defence of the place, or run off to the West Indies. The first would be the most desireable,
                            and is what I hope our good Ally will oblige them to do. This would secure a superiority by Sea during the whole Campaign;
                            which may be doubtful should Admiral Rodney follow the french fleet from the West Indies, and effect a junction with their
                            force on this coast. But if the French effect a junction of theirs first and block up the British in New York, so as to
                            prevent a junction of their Shipping, the Enemy will not have it in their power either to raise the seige of the place, or
                            take off the Garrison. But should the British fleet on this Coast even run for the West Indies there is the greatest
                            probability of the two fleets missing each other on their passage, and still leave our Allies Masters of the Sea at least
                            untill New York can be reduced. But what I most wish is that the force our Ally means to employ upon this coast may be
                            superior to the Enemys collective strength, both from the West Indies and on this Coast. This will insure us success at
                            all events.
                        As your Excellency is doubtless more fully informed respecting the force of both fleets, and of the
                            intentions of our Ally than I am, and also of the probable aid which either may expect from Europe or else where; and as
                            that will altogether govern our operations I shall wait your directions respecting our preparations in this quarter. The
                            Enemy have no fortified Posts in the State except Chs Town, or in Georgia except Savannah. But their Army is upon the
                            Congaree near M. Cords ferry. The distresses of this Country are so great, and their calamities increase so fast for want
                            of Salt and many other Articles, as well as from the ravages of the Enemy, that I wish it may be in our power by the
                            generous exertions of our good Ally to effect something for their relief more than the little temporary respites arising
                            from particular advantages, which is all we can hope or expect from our little force in this Country.
                        If Lord Cornwallis should find that his situation in Virginia may expose him to the loss of his Army, it is
                            highly probable he will attempt to get back to Chs Town by land or Water; the first I shall endeavor to guard against, and
                            the last I hope our Ally will be able to prevent, by sending a few Frigates into the Bay or stationing them off the Capes.
                        The Cavalry of Lieutt Colo. Washingtons Corps have taken killed and Wounded near 40 of the Enemys Cavalry
                            since my last, the most considerable attack was made by Captain Watts. He charged a party of twenty odd of the Enemy with
                            an inferior force took 6, killed 3, and wounded 8 or 9 more. The enterprise of our Cavalry equals any thing the World ever
                            produced. With the most perfect respect and esteem I am Your Excellencys most hble servt.
                    